 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   EMILY SEARS, et al.,
                                                             Case No.: 2:19-cv-01091-APG-NJK
 7          Plaintiff(s),
                                                                         ORDER
 8   v.
                                                                     (Docket No. 41)
 9   RUSSELL ROAD FOOD AND
     BEVERAGE, LLC, et al.,
10
            Defendant(s).
11
12         Pending before the Court is the parties’ motion to temporarily stay proceedings. Docket
13 No. 41. Specifically, the parties ask to stay discovery pending decisions on Defendants’ motions
14 to dismiss “and/or resolution of the COVID-19 [ ] issues.” Id. at 2. The parties ask for a “stay of
15 at least forty-five [] days, or pending the rulings on the motions to dismiss, and/or whatever time
16 period the Court deems fair for the Parties.” Id. at 5.
17         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
18 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). “The mere fact that parties stipulate to a stay does not
19 limit the Court’s discretion to order a stay.” Estate of Evans v. Kinecta Fed. Credit Union, 2014
20 WL 12790972, at *1 (D. Nev. June 27, 2014). “The Federal Rules of Civil Procedure do not
21 provide for automatic or blanket stays of discovery when a potentially dispositive motion is
22 pending.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Discovery should
23 proceed absent a “strong showing” to the contrary. See, e.g., Turner Broadcasting Sys., Inc. v.
24 Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997).
25         The case law in this District makes clear that requests to stay discovery may be granted
26 when: (1) the pending motion is potentially dispositive; (2) the potentially dispositive motion can
27 be decided without additional discovery; and (3) the Court has taken a “preliminary peek” at the
28 merits of the potentially dispositive motion and is convinced that the plaintiff will be unable to

                                                     1
 1 state a claim for relief. See Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). 1
 2 When stipulating to a stay of discovery, the parties have the burden to show that discovery should
 3 be stayed. See Kabo Tools Co. v. Porauto Indus. Co., 2013 WL 5947138, at *1 (D. Nev. Oct. 31,
 4 2013).
 5          The Court finds that all the standards are not met; therefore, a stay of discovery based on
 6 the pending motions to dismiss, Docket Nos. 14, 16, is inappropriate here. The Court finds that
 7 the motions to dismiss are potentially dispositive and that they can be decided without discovery.
 8 The Court is not convinced, however, that the motions to dismiss “will prevail, and therefore,
 9 discovery [would be] a waste of effort.” Trazaska v. Int’l Game Tech., 2011 WL 1233298, at *3
10 (D. Nev. Mar. 29, 2011). Accordingly, the Court will deny in part the parties’ instant motion as
11 to the pending motions to dismiss as a basis for a stay of discovery.
12          The parties also submit that COVID-19 has “infringe[d] on [their] ability to conduct and
13 meaningfully participate in the discovery process[.]” Docket No. 41 at 9. Specifically, the parties
14 submit:
15                 At least two of the Plaintiffs were scheduled to attend their
                   depositions in person, and now have significant fears about traveling
16                 to Las Vegas, Nevada from their respective homes in Southern
                   California and England, and even yesterday the United States
17                 government suspended travel to the United States from Europe.
                   Plaintiff Davalos is approximately nine (9) months pregnant and has
18                 already been placed on travel restrictions from a physician, and as
                   such she was already restricted in having her deposition taken in the
19                 allotted time frame in Nevada. Further, the remaining Plaintiffs are
                   also from different states, outside of Nevada. Defendant wishes to
20                 take the in-person videotaped depositions of Plaintiffs in Las Vegas,
                   Nevada, the Plaintiffs’ chosen venue. However, numerous entities
21                 are now cancelling events, restricting travel, and recommending
                   persons to stay at home in isolation, including the Center for Disease
22                 Control, thereby making depositions in-person or by any means,
                   significantly impeded.
23
24
25
            1
            Conducting the preliminary peek puts the undersigned in an awkward position because
26 the assigned district judge who will decide the motion to dismiss may have a different view of its
   merits. See Tradebay, 278 F.R.D. at 603. The undersigned’s “preliminary peek” at the merits of
27 that motion is not intended to prejudice its outcome. See id. As a result, the undersigned will not
   discuss the merits of the pending motion to dismiss here. Still, the undersigned has carefully
28 reviewed the arguments in the motion to dismiss and later briefing.

                                                     2
 1 Id. Due to the parties’ infringed ability to meaningfully participate in the discovery process
 2 because of COVID-19, the Court will grant in part the parties’ instant motion as to this basis for a
 3 stay of discovery.
 4         For the reasons stated above, the Court GRANTS in part the parties’ instant
 5 motion. Docket No. 41. Discovery in this case is stayed until, April 27, 2020, forty-five days
 6 from this order.     No later than April 30, 2020, the parties shall submit a joint proposed
 7 discovery plan for the remainder of discovery in this case.
 8         IT IS SO ORDERED.
 9         Dated: March 13, 2020
10                                                               ______________________________
                                                                 Nancy J. Koppe
11                                                               United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
